IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50465
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROBERT MARTINEZ-GILL,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                USDC No. SA-95-CV-43 (SA-90-CR-65)
                        - - - - - - - - - -
                          December 1, 1995
Before KING, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert Martinez-Gill (Gill) appeals the denial of his 28

U.S.C. § 2255 motion.   Gill argues the merits of his § 2255

claims and contends that the district court erred by denying his

motion for an injunction. To the extent that Gill argues that his

counsel rendered ineffective assistance by failing to negotiate a

provision into the plea agreement which would have limited the

Government's subsequent use of the forty tapes, this argument is


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-50465
                                -2-

raised for the first time in Gill's reply brief.     As such, we do

not address it.   See United States v. Jackson, 50 F.3d 1335, 1340

n.7 (5th Cir. 1995).   We have reviewed the record and the

district court's opinions and orders.     We find no reversible

error.   Accordingly, we affirm for essentially the reasons given

by the district court.   See United States v. Martinez-Gill,

No. SA-95-CV-43 (SA-90-CR-65) (W.D. Tex. Apr. 27, 1995).

     Gill moves this court for leave to correct further his Fed.

R. Civ. P. 60(b) motion which was denied by the district court.

IT IS ORDERED that the motion is DENIED.

     AFFIRMED.